DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fitch et al. (US 20170303188 A1) in view of Hole (US 20130273887 A1).

Regarding claim 1. A method of wireless communication of a mobile equipment (ME), comprising: 
determining whether there is a closed access group (CAG) information list stored in a Universal Subscriber Identity Module (USIM) utilized by the ME (Fitch [0005] a list of CSG-IDs contained on an allowed CSG list (the “whitelist”) stored on the Universal Subscriber Identifier Module (USIM)), wherein the CAG information list includes an entry that specifying a CAG ID uniquely identify a CAG cell (Fitch [0007] the CSG identifier (CSG-ID) of the target base station (which identifies the particular CSG)); and
 when the CAG information list is detected (Fitch [0044 the UE 30 determines if the CSG identifier contained in the CSG identifier message is present on either its whitelist or bluelist stored on memory module 37): 
maintaining the CAG information list (Fitch [0038] the memory 37 is part of the Universal Subscriber identity Module (USIM) and includes a database having a first and second allowed CSG list (hereinafter referred to as the “whitelist” and “bluelist,” respectively), the  whitelist and bluelist each include a list of CSG identifier) for selecting the CAG cell for the ME to access (Fitch [0038] The presence of a CSG identifier on either the whitelist or bluelist indicates that the UE 30 is a member of the associated CSG and may therefore connect to any base station associated with that CSG); and 
searching for the CAG cell according to the CAG information list (Fitch [0044] the UE 30 determines if the CSG identifier contained in the CSG identifier message is present on either its whitelist or bluelist stored on memory module 37).
Fitch et al. do not teach
wherein the CAG information list includes an entry that specifying a public land mobile network (PLMN) ID and a CAG ID that in combination uniquely identify a CAG cell.
In a similar endeavor, Hole teaches
wherein the CAG information list includes an entry that specifying a public land mobile network (PLMN) ID and a CAG ID that in combination uniquely identify a CAG cell (Hole [0037] A CSG is identified by a CSG ID and an associated PLMN ID (because CSG IDs are local to or, in other words, guaranteed to be unique only within a particular PLMN). Accordingly, the CSG whitelist may be considered as a list of <CSG ID, PLMN ID> tuples with each <CSG ID, PLMN ID> tuple identifying a CSG to which the UE is granted access).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Fitch et al. whitelist by incorporating Hole tuples to arrive at the invention.
The motivation of doing so would have defined the network because CSG IDs are unique only within  a particular PLMN.
 
Regarding claim 3, the combination of Fitch et al. and Hole teaches the  method of claim 1, further comprising: 
determining whether there is a CAG information list stored in a non-volatile memory in the ME (Fitch [0020] the UE comprising: a memory module adapted to store a database including a first allowed Closed Subscriber Group (CSG) list including at least one CSG identifier for an CSG); and 
wherein searching for the CAG cell according to the CAG information list (Fitch [0044] the UE 30 determines if the CSG identifier contained in the CSG identifier message is present on either its whitelist or bluelist stored on memory module 37)comprises: 
based on the determining that there is no CAG information list stored in the non- volatile memory, searching for the CAG cell according to the CAG information list stored in the USIM (Fitch [0005] a list of CSG-IDs contained on an allowed CSG list (the “whitelist”) stored on the Universal Subscriber identifier Module (USIM)).



Regarding claim 6. An apparatus for wireless communication, the apparatus being a mobile equipment (ME), comprising: 
a memory; and 
at least one processor coupled to the memory (Fitch [0038] The UE 30 also includes a processor 35 and memory 37 ) and configured to:
 determine whether there is a closed access group (CAG) information list stored in a Universal Subscriber Identity Module (USIM) utilized by the ME (Fitch [0005] a list of CSG-IDs contained on an allowed CSG list (the “whitelist”) stored on the Universal Subscriber Identifier Module (USIM)), wherein the CAG information list includes an entry that specifying a CAG ID uniquely identify a CAG cell (Fitch [0007] the CSG identifier (CSG-ID) of the target base station (which identifies the particular CSG)); and 
when the CAG information list is detected (Fitch [0044 the UE 30 determines if the CSG identifier contained in the CSG identifier message is present on either its whitelist or bluelist stored on memory module 37): 
maintain the CAG information list (Fitch [0038] the memory 37 is part of the Universal Subscriber identity Module (USIM) and includes a database having a first and second allowed CSG list (hereinafter referred to as the “whitelist” and “bluelist,” respectively), the  whitelist and bluelist each include a list of CSG identifier) for selecting the CAG cell for the ME to access (Fitch [0038] The presence of a CSG identifier on either the whitelist or bluelist indicates that the UE 30 is a member of the associated CSG and may therefore connect to any base station associated with that CSG); and 
search for the CAG cell according to the CAG information list (Fitch [0044] the UE 30 determines if the CSG identifier contained in the CSG identifier message is present on either its whitelist or bluelist stored on memory module 37).
Fitch et al. do not teach
wherein the CAG information list includes an entry that specifying a public land mobile network (PLMN) ID and a CAG ID that in combination uniquely identify a CAG cell.
In a similar endeavor, Hole teaches
wherein the CAG information list includes an entry that specifying a public land mobile network (PLMN) ID and a CAG ID that in combination uniquely identify a CAG cell (Hole [0037] A CSG is identified by a CSG ID and an associated PLMN ID (because CSG IDs are local to or, in other words, guaranteed to be unique only within a particular PLMN). Accordingly, the CSG whitelist may be considered as a list of <CSG ID, PLMN ID> tuples with each <CSG ID, PLMN ID> tuple identifying a CSG to which the UE is granted access).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Fitch et al. whitelist by incorporating Hole tuples to arrive at the invention.
The motivation of doing so would have defined the network because CSG IDs are unique only within  a particular PLMN.

Regarding claim 8, the combination of Fitch et al. and Hole teaches the  apparatus of claim 6, wherein the at least one processor is further configured to:
determine whether there is a CAG information list stored in a non-volatile memory in the ME (Fitch [0020] the UE comprising: a memory module adapted to store a database including a first allowed Closed Subscriber Group (CSG) list including at least one CSG identifier for an CSG); and 
wherein to search for the CAG cell according to the CAG information list (Fitch [0044] the UE 30 determines if the CSG identifier contained in the CSG identifier message is present on either its whitelist or bluelist stored on memory module 37), the at least one processor is further configured to:
based on the determining that there is no CAG information list stored in the non- volatile memory, search for the CAG cell according to the CAG information list stored in the USIM (Fitch [0005] a list of CSG-IDs contained on an allowed CSG list (the “whitelist”) stored on the Universal Subscriber identifier Module (USIM))..


Regarding claim 11. A computer-readable medium storing computer executable code for wireless communication of a mobile equipment (ME) (Fitch [0019] A non-transitory computer-readable storage medium is also provided, storing a computer program or suite of computer programs which upon execution by a computer system performs the method ), comprising code to: 
determine whether there is a closed access group (CAG) information list stored in a Universal Subscriber Identity Module (USIM) utilized by the ME (Fitch [0005] a list of CSG-IDs contained on an allowed CSG list (the “whitelist”) stored on the Universal Subscriber Identifier Module (USIM)),  wherein the CAG information list includes an entry that specifying a CAG ID uniquely identify a CAG cell (Fitch [0007] the CSG identifier (CSG-ID) of the target base station (which identifies the particular CSG)); and 
when the CAG information list is detected (Fitch [0044 the UE 30 determines if the CSG identifier contained in the CSG identifier message is present on either its whitelist or bluelist stored on memory module 37): 
maintain the CAG information list (Fitch [0038] the memory 37 is part of the Universal Subscriber identity Module (USIM) and includes a database having a first and second allowed CSG list (hereinafter referred to as the “whitelist” and “bluelist,” respectively), the  whitelist and bluelist each include a list of CSG identifier) for selecting the CAG cell for the ME to access (Fitch [0038] The presence of a CSG identifier on either the whitelist or bluelist indicates that the UE 30 is a member of the associated CSG and may therefore connect to any base station associated with that CSG); and 
search for the CAG cell according to the CAG information list (Fitch [0044] the UE 30 determines if the CSG identifier contained in the CSG identifier message is present on either its whitelist or bluelist stored on memory module 37).
Fitch et al. do not teach
wherein the CAG information list includes an entry that specifying a public land mobile network (PLMN) ID and a CAG ID that in combination uniquely identify a CAG cell.
In a similar endeavor, Hole teaches
wherein the CAG information list includes an entry that specifying a public land mobile network (PLMN) ID and a CAG ID that in combination uniquely identify a CAG cell (Hole [0037] A CSG is identified by a CSG ID and an associated PLMN ID (because CSG IDs are local to or, in other words, guaranteed to be unique only within a particular PLMN). Accordingly, the CSG whitelist may be considered as a list of <CSG ID, PLMN ID> tuples with each <CSG ID, PLMN ID> tuple identifying a CSG to which the UE is granted access).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Fitch et al. whitelist by incorporating Hole tuples to arrive at the invention.
The motivation of doing so would have defined the network because CSG IDs are unique only within  a particular PLMN.


Regarding claim 13, the combination of Fitch et al. and Hole teaches the  computer-readable medium of claim 11, wherein the code is further configured to: 
determine whether there is a CAG information list stored in a non-volatile memory in the ME (Fitch [0020] the UE comprising: a memory module adapted to store a database including a first allowed Closed Subscriber Group (CSG) list including at least one CSG identifier for an CSG); and 
wherein to search for the CAG cell according to the CAG information list (Fitch [0044] the UE 30 determines if the CSG identifier contained in the CSG identifier message is present on either its whitelist or bluelist stored on memory module 37), the code is further configured to: 
based on the determining that there is no CAG information list stored in the non- volatile memory, search for the CAG cell according to the CAG information list stored in the USIM (Fitch [0005] a list of CSG-IDs contained on an allowed CSG list (the “whitelist”) stored on the Universal Subscriber identifier Module (USIM))..


Claims 2, 4, 7, 9, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fitch et al. (US 20170303188 A1) in view of Hole (US 20130273887 A1), and in further view of Li et al. (EP 3209073 A1)

Regarding claim 2, the combination of Fitch et al. and Hole teaches the method of claim 1, but does not teach
wherein the determining whether there is a CAG information list stored in the USIM comprises: 
determining whether there is a CAG information list stored in the USIM when the USIM is inserted into the ME.
In a similar endeavor, Li et al. teach
wherein the determining whether there is a CAG information list stored in the USIM (Li [0015] determining, by the terminal, whether the closed subscriber group identity is in a closed subscriber group identity list that is stored by the terminal) comprises: 
determining whether there is a CAG information list stored in the USIM when the USIM is inserted into the ME (Li [0015] where only a terminal belonging to the closed subscriber group is allowed to access the small cell, and the small cell establishes a connection to a macro cell by using a built-in soft SIM or an inserted SIM card).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Fitch et al. and Hole by incorporating Li inserted SIM card to arrive at the invention .
The motivation of doing so would have allowed only UE with SIM card inserted to access the CSG cell.

Regarding claim 4, the combination of Fitch et al. and Hole teaches the  method of claim 3, but does not teach 
wherein the determining whether there is a CAG information list stored in the non-volatile memory in the ME comprises: 
determining whether there is a CAG information list stored in the non-volatile memory in the ME when the USIM is inserted into the ME.
In a similar endeavor, Li et al. teach
wherein the determining whether there is a CAG information list stored in the non-volatile memory in the ME (Li [0015] determining, by the terminal, whether the closed subscriber group identity is in a closed subscriber group identity list that is stored by the terminal)  comprises: 
determining whether there is a CAG information list stored in the USIM when the USIM is inserted into the ME (Li [0015] where only a terminal belonging to the closed subscriber group is allowed to access the small cell, and the small cell establishes a connection to a macro cell by using a built-in soft SIM or an inserted SIM card).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Fitch et al. and Hole by incorporating Li inserted SIM card to arrive at the invention .
The motivation of doing so would have allowed only UE with SIM card inserted to access the CSG cell.

Regarding claim 7, the combination of Fitch et al. and Hole teaches the  apparatus of claim 6, , but does not teach 
wherein to determine whether there is a CAG information list stored in the USIM (Li [0015] determining, by the terminal, whether the closed subscriber group identity is in a closed subscriber group identity list that is stored by the terminal), the at least one processor is further configured to: 
determine whether there is a CAG information list stored in the USIM when the USIM is inserted into the ME.
In a similar endeavor, Li et al. teach
wherein to determine whether there is a CAG information list stored in the USIM (Li [0015] determining, by the terminal, whether the closed subscriber group identity is in a closed subscriber group identity list that is stored by the terminal), the at least one processor is further configured to: 
determine whether there is a CAG information list stored in the USIM when the USIM is inserted into the ME (Li [0015] where only a terminal belonging to the closed subscriber group is allowed to access the small cell, and the small cell establishes a connection to a macro cell by using a built-in soft SIM or an inserted SIM card).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Fitch et al. and Hole by incorporating Li inserted SIM card to arrive at the invention .
The motivation of doing so would have allowed only UE with SIM card inserted to access the CSG cell.


Regarding claim 9, the combination of Fitch et al. and Hole teaches the  apparatus of claim 8, , but does not teach 
wherein to determine whether there is a CAG information list stored in the non-volatile memory in the ME, the at least one processor is further configured to: 
determine whether there is a CAG information list stored in the non-volatile memory in the ME when the USIM is inserted into the ME.
In a similar endeavor, Li et al. teach
wherein to determine whether there is a CAG information list stored in the non-volatile memory in the ME (Li [0015] determining, by the terminal, whether the closed subscriber group identity is in a closed subscriber group identity list that is stored by the terminal), the at least one processor is further configured to: 
determine whether there is a CAG information list stored in the non-volatile memory in the ME when the USIM is inserted into the ME (Li [0015] where only a terminal belonging to the closed subscriber group is allowed to access the small cell, and the small cell establishes a connection to a macro cell by using a built-in soft SIM or an inserted SIM card).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Fitch et al. and Hole by incorporating Li inserted SIM card to arrive at the invention .
The motivation of doing so would have allowed only UE with SIM card inserted to access the CSG cell.
.
Regarding claim 12, the combination of Fitch et al. and Hole teaches the  computer-readable medium of claim 11, but does not teach
wherein to determine whether there is a CAG information list stored in the USIM, the code is further configured to: 
determine whether there is a CAG information list stored in the USIM when the USIM is inserted into the ME.
In a similar endeavor, Li et al. teach
wherein to determine whether there is a CAG information list stored in the USIM (Li [0015] determining, by the terminal, whether the closed subscriber group identity is in a closed subscriber group identity list that is stored by the terminal), the code is further configured to: 
determine whether there is a CAG information list stored in the USIM when the USIM is inserted into the ME (Li [0015] where only a terminal belonging to the closed subscriber group is allowed to access the small cell, and the small cell establishes a connection to a macro cell by using a built-in soft SIM or an inserted SIM card).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Fitch et al. and Hole by incorporating Li inserted SIM card to arrive at the invention .
The motivation of doing so would have allowed only UE with SIM card inserted to access the CSG cell.
.



Regarding claim 14, the combination of Fitch et al. and Hole teaches the  computer-readable medium of claim 13, , but does not teach 
wherein to determine whether there is a CAG information list stored in the non-volatile memory in the ME, the code is further configured to: 
determine whether there is a CAG information list stored in the non-volatile memory in the ME when the USIM is inserted into the ME.
In a similar endeavor, Li et al. teach
wherein to determine whether there is a CAG information list stored in the non-volatile memory in the ME (Li [0015] determining, by the terminal, whether the closed subscriber group identity is in a closed subscriber group identity list that is stored by the terminal), the code is further configured to: 
determine whether there is a CAG information list stored in the non-volatile memory in the ME when the USIM is inserted into the ME(Li [0015] where only a terminal belonging to the closed subscriber group is allowed to access the small cell, and the small cell establishes a connection to a macro cell by using a built-in soft SIM or an inserted SIM card).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Fitch et al. and Hole by incorporating Li inserted SIM card to arrive at the invention .
The motivation of doing so would have allowed only UE with SIM card inserted to access the CSG cell.
.


Allowable Subject Matter
Claims 5, 10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 5, the combination of Fitch et al. and Hole teaches the  method of claim 3, but does not teach further comprising: 
based on the determining that there is no CAG information list stored in either the USIM or the non-volatile memory, initiating an emergency registration procedure; 
obtaining a CAG information list through a Registration Accept or Registration Reject message during the emergency registration procedure; and 
storing the obtained CAG information list in the non-volatile memory.

Regarding claim 10, the combination of Fitch et al. and Hole teaches the  apparatus of claim 8, but does not teach wherein the at least one processor is further configured to:
based on the determining that there is no CAG information list stored in either the USIM or the non-volatile memory, initiate an emergency registration procedure; 
obtain a CAG information list through a Registration Accept or Registration Reject message during the emergency registration procedure; and 
store the obtained CAG information list in the non-volatile memory.


Regarding claim 15, the combination of Fitch et al. and Hole teaches the  computer-readable medium of claim 13, but does not teach wherein the code is further configured to: 
based on the determining that there is no CAG information list stored in either the USIM or the non-volatile memory, initiate an emergency registration procedure; 
obtain a CAG information list through a Registration Accept or Registration Reject message during the emergency registration procedure; and 
store the obtained CAG information list in the non-volatile memory.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID M ELNOUBI/           Examiner, Art Unit 2644